DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 12/30/2020 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-34 have been considered and examined.  No claims have been canceled.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 26 and 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang (CN206786577U).
As to claim 1, Fang discloses a light emitting apparatus (Fig. 1), comprising: a substrate(LEDs are directlyon a substrate); at least one light emitting device (3 LED lightsource) attached to the substrate (Fig. 1) and including an outer primary light emitting surface (outer surface of 2 luminescent material) through which substantially all light is emitted (see Fig. 1); and a retroreflector assembly (8 retroreflective material; [0058]) attached to the substrate (see Fig. 1), the retroreflector assembly including a proximal surface adjacent to the substrate (Fig. 1), a distal surface spaced away from the substrate (Fig. 1), and a retroreflective portion (8) arranged between proximal surface and the distal surface (Fig. 1), wherein a distance from the distal surface to the substrate is less than or equal to (Equal to) a distance from the outer primary light emitting surface to the substrate (substrate).


As to claim 26, Fang discloses a method for improving optical illumination properties of a lighting apparatus (Fig. 1), comprising: attaching a light emitting device (Fig. 1; 3 LED light source+2 luminescent material) to a substrate (substrate that light source is attached to), the light emitting device having an outer primary light emitting 

As to claim 33, Fang discloses wherein the at least one light emitting device (Figs. 1 and 4; 3/430  LED light source) resides on the substrate (411 base frame).

As to claim 34, Fang discloses the retroreflector assembly (Figs. 1 and 4; 480 retroreflective material) resides on the substrate (411 base frame).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13, 14, 17, 21 and 26-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Pub. 2009/0115313) in view of Renn et al. (US Pub. 2011/0310605).
Regarding claim 1, Lu discloses a light emitting apparatus (Fig. 10; 100 light emitting device), comprising: a substrate (21 substrate); at least one light emitting device (22 light emitting chip LED+24 fluorescent conversion layer) attached to the substrate (21) and including an outer primary light emitting surface (top surface of 24) through which substantially all ([0054], [0055]) light is emitted (Fig. 10); and a reflector assembly (31 reflective layer+23 tube) attached to the substrate (21), the reflector assembly including a proximal surface (bottom layer of 31+23) adjacent to the substrate, a distal surface (top surface of 31+23) spaced away from the substrate (21), and a reflective portion (31) arranged between proximal surface (bottom surface) and the distal surface (top surface), wherein a distance from the distal surface (top surface of 31) to the substrate (21) is less than or equal to (Note 23 may be any value [0052].  So make 23 equal or less with the top surface of 24 which means the distal surface of 31 is equal to a distance of 24  to the substrate) a distance from the outer primary light emitting surface (top surface of 24) to the substrate (21) except for a retroreflector assembly; a reflective portion.

Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use retro-reflector assembly as taught by Renn for the reflector assembly as disclosed by Lu to utilize to substitute one type of reflector for another to obtain predictable results and/or to utilized a type of reflector that will eventually reflect light out of a cavity ([0076]) and/or a retroreflector is a known replacement for a mirrored surface or a polished surface (reflectors) in a light emitting device ([0076]) and/or retroreflectors are known in the art to retroreflect light back especially onto phosphors to increase amount of a light converted by the phosphors

As to claim 3, Lu discloses wherein the distal surface (Fig. 10; top surface of 31+23) is coplanar (Note 23 may be any value.  So make 23 equal with the top surface of 24 which means the distal surface of 31 is equal to a distance of 24  to the substrate and are thus coplanar; Have a middle gel amount of Fig. 6E with a Horizontal top of 6A i.e. 24 horizontal. [0052]) with the outer primary light emitting surface (top surface of 24).

As to claim 4, Lu and Renn disclose/teach wherein at least some extraneous light (laterally emitted light laterally emitted from 24;Lu) is emitted through a surface of the light emitting device (22+24 of Lu) other than the outer primary light emitting surface (top surface of 24 of Lu) (Some of the light will exit the top surface of 23 since 23 is made of glass, silica. [0049] 23 transparent tubular structure of Lu), and the 

As to claim 5, Lu discloses wherein the reflected light (31 will reflect back onto 22 or 22+24) is directed back onto the at least one light emitting device (22 or 22+24).

As to claim 6, Lu discloses wherein substantially all light is emitted in a forward-facing direction of the light emitting apparatus (Fig. 10, [0055], [0054]), and at least some light is emitted in at least one of i) a lateral direction relative to the forward-facing direction (Some light is lateral; [0060]) or ii) a reverse-facing direction relative to the forward-facing direction (24 has fluorescent particles to reflect and emit light in all directions.).

As to claim 7, Lu discloses wherein at least some light is emitted in a direction generally orthogonal to the forward-facing direction (Some light will go through 23 orthogonal to the forward facing direction. [0060]) or a direction generally opposite the forward-facing direction (Some light will hit the phosphor and in a backward direction.).

As to claim 13, Lu discloses wherein the light emitting device (22+24) comprises a light emitting diode (LED) (22; [0048]).

As to claim 14, Lu discloses wherein the light emitting device (22+24) comprises a phosphor layer (24 fluorescent conversion layer) arranged over an output surface of the LED (surface of 22).

As to claim 17, Lu and Renn disclose/teach wherein the reflective portion (31 of 31+23; 844 the retroreflective portion; Renn) spans from the distal surface (top surface of 31+23) to the proximal surface (bottom surface of 31+23).


As to claim 21, Lu discloses wherein the substrate (21) comprises a planar surface (see Fig. 10).

As to claim 26, Lu discloses a method for improving optical illumination properties of a lighting apparatus (Fig. 10), comprising: attaching a light emitting device (22+24) to a substrate (21), the light emitting device having an outer primary light emitting surface (top surface of 24) through which substantially all light is emitted (Fig. 10; [0054], [0055]); attaching at least one reflector (31+23) to the substrate (21), the reflector assembly (31+23) including a proximal surface (bottom surface of 31+23), a distal surface (top surface of 31+23), and a retroreflective portion (31) arranged between proximal surface (bottom surface of 31+23) and the distal surface (top surface of 31+23), the proximal surface (bottom surface of 31+23) being adjacent to the substrate (21) and the distal surface (top portion of 31+23) being spaced away (Fig. 10) from the substrate (21); and positioning the distal surface from the substrate (21) by a 
except for at least one retroflector; a retroreflector assembly; a retroreflective portion.
Renn teaches at least one retroflector ([0076]); a retroreflector assembly (844 retro-reflector; [0076]); a retroreflective portion (844 retro-reflector).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the retroflector/retro-reflector assembly configuration as taught by Renn for the reflector assembly as disclosed by Lu to utilize to substitute one type of reflector for another to obtain predictable results and/or to utilized a type of reflector that will eventually reflect light out of a cavity ([0076]) and/or a retroreflector is a known replacement for a mirrored surface or a polished surface (reflectors) in a light emitting device ([0076]).

As to claim 27, Lu discloses further comprising reflecting (31 will reflect; [0060]) extraneous light emitted through a surface (Side surfaces of 24) other than the outer primary light emitting surface (top surface of 24) back toward (Some light will be reflected back toward 22 and 24.) the light emitting device (24+22).

As to claim 28, Lu discloses wherein the reflected light (reflected light from 31 through 23) is directed back onto (Reflector with 89.9999 degrees will do this.[0060]) the at least one light emitting device (24+22).

Claims 1-3, 13-16, 18-20, 23, 26, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damborsky et al. (US Pub. 2019/0326485) in view of Renn.
As to claim 1, Damborsky discloses a light emitting apparatus (Fig. 25; 140 LED package), comprising: a substrate (44 submount); at least one light emitting device (42 LED chip+46 lumiphoric material) attached to the substrate (44) and including an outer primary light emitting surface (top surface of 50 encapsulant) through which substantially all light is emitted (Fig. 25); and a reflector assembly (60 light-altering material reflector+132 additional material) attached to the substrate (44), the reflector assembly including a proximal surface (bottom surface of 60 and 132) adjacent to the substrate (44), a distal surface (top surface of 60 and 132) spaced away (Fig. 25) from the substrate (44), and a reflective portion (60) arranged between proximal surface and the distal surface (see fig. 25), wherein a distance from the distal surface (top surface of 60 and 132) to the substrate (44) is less than or equal to a distance from the outer primary light emitting surface (top surface of 50) to the substrate (44) except for a retroreflector assembly; a reflective portion.
Renn teaches a retroreflector assembly (844 retro-reflector; [0076]); a retroreflective portion (844 retro-reflector).


As to claim 2, Damborsky and Renn disclose/teach wherein the retroreflector assembly (132+60 reflector of Damborsky; 844 retroreflector assembly of Renn) is arranged along lateral sides (Fig. 25 of Damborsky) of the outer primary light emitting surface (surface of 50 contacting 60 i.e. Lateral surfaces of 50; [0074] can also be square of Damborsky).

As to claim 3, Damborsky discloses wherein the distal surface is coplanar ([0098] 132 and 90 can be greater than 1.5 times a thickness of LED chip 42.  Thus choose to make coplanar; use Fig. 24 or Fig. 25) with the outer primary light emitting surface (top surface of 50).



As to claim 13, Damborsky discloses wherein the light emitting device (42+46) comprises a light emitting diode (LED) (42 LED chip).

As to claim 14, Damborsky discloses wherein the light emitting device (42+46) comprises a phosphor layer (46 lumiphoric material) arranged over an output surface of the LED (surface of 42).

As to claim 15, Damborsky and Renn disclose/teach wherein light reflected by the retroreflector assembly (60+132 reflector assembly of Damborsky [0069]; 844 retroreflector assembly of Renn) comprises blue light ([0070] of Damborsky) and white light ([0070] yellow phosphor and blue light will create white light. of Damborsky), the blue light being absorbed by the phosphor layer and reemitted as white light ([0070] of Damborsky), and white light being diffusely reflected by the phosphor layer ([0065] phosphor particles will emit and reflect in all directions when excited by blue light. QDs or powder of Damborsky).

As to claim 16, Damborsky discloses, wherein the light emitting device (42+46+50) comprises an encapsulant (50 encapsulant) arranged over the LED (42), the encapsulant defining the outer primary light emitting surface (Let the outer primary light emitting surface be the top surface of 50) and a secondary light emitting surface that emits the extraneous light (Let the secondary light emitting surface be the surface of 50 contacting 60.i.e. lateral surface of 50; Fig. 24).

As to claim 18, Damborsky and Renn disclose teach wherein the reflective portion (Fig. 25; 60 of Damborsky; 844 retroreflective portion of Renn) of the retroreflector assembly (132+60 reflector assembly of Damborsky; 844 retroreflector assembly of Renn) is arranged parallel (Fig. 25; [0074]) to a lateral side of the light emitting device (60 is parallel to portions of 50.).

As to claim 19, Damborsky and Renn disclose/teach wherein the retroreflector assembly (60+132 reflector assembly of Damborsky; 844 retroreflector assembly of Renn) comprises a support member (132 of Damborsky) having an inner surface (inner surface of 132 of Damborsky), and a retroreflector (60; [0069] of Damborsky; 844 of Renn [0076]) arranged on the inner surface (inner surface of 132 of Damborsky).

As to claim 20, Damborsky discloses wherein the inner surface (inner surface of 132) comprises a plurality of walls (60; Fig. 26 4 walls) that define a volume (see Fig. 26), and the light emitting device (42+46) is arranged within the volume (Fig. 25 and 26).

As to claim 23, Damborsky and Renn disclose/teach wherein the at least one light emitting device (Fig. 24/25; 42+46+50) and a retroreflector (60  reflector of Damborsky; 844 retroreflector, [0076] of Renn) of the retroreflector assembly (60+132 reflector assembly of Damborsky; 844 retroreflector assembly [0076] of Renn) are closely coupled (Fig. 24; 50 touches 60 which is closely coupled.).

As to claim 26, Damborsky discloses a method for improving optical illumination properties of a lighting apparatus (Fig. 25; 138 LED package), comprising: attaching a light emitting device (42+46+50) to a substrate (44), the light emitting device having an outer primary light emitting surface (top surface of 50) through which substantially all light is emitted (Fig. 25); attaching at least one reflector (60 sidewall) to the substrate (44), the reflector assembly (132+60) including a proximal surface (bottom portion), a distal surface (top portion), and a reflective portion (60 sidewall) arranged between proximal surface and the distal surface (See Fig. 25), the proximal surface (bottom portion of 132+60) being adjacent to the substrate (44) and the distal surface (top surface of 132+60) being spaced away from the substrate (44); and positioning the distal surface from the substrate by a distance that is less than or equal to (see Fig. 25) a distance of the outer primary light emitting surface to the substrate (44) except for at least one retroflector; a retroreflector assembly; a retroreflective portion.
Renn teaches at least one retroflector ([0076]); a retroreflector assembly (844 retro-reflector; [0076]); a retroreflective portion (844 retro-reflector).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the retroflectr/retro-reflector assembly configuration as taught by Renn for the reflector assembly as disclosed by Damborsky to substitute one type of reflector for another to obtain predictable results and/or to utilize a type of reflector that will eventually reflect light out of a cavity ([0076]) and/or a retroreflector is a known replacement for a mirrored surface or a polished surface (reflectors) in a light emitting device ([0076]) and/or retroreflectors are known in 

As to claim 29, Damborsky and Renn disclose/teach further comprising selectively controlling a color (TiO2 is a colorant that is white and is known to reduce transmittance in the 290 nm to 450 nm region, which makes the reflected light less violet.) of light redirected by the at least one retroreflector back (The reflector 60 has TiO2 particles which are white colorant of Damborsky; 844 retroreflector, [0076] of Renn) onto light emitting device (42+46+50) to enhance optical spectrum performance ([0069]) of the light emitting device (42+46+50).

As to claim 30, Damborsky and Renn disclose/teach wherein the retroreflective portion (60 of Damborsky; 844 retroreflective portion [0076] of Renn) spans the entire distance between the proximal surface and the distal surface (Fig. 25 of Damborsky).

As to claim 31, Damborsky and Renn disclose/teach wherein the retroreflective portion (60 reflective portion of Damborsky; 844 retroreflector portion [0076] of Renn) is operative to reflect light emitted by the at least one light emitting device (42+46+50) in an opposite direction back toward the at least one light emitting device (60 of Damborsky; Fig. 25).

As to claim 32,  Damborsky and Renn disclose/teach wherein the retroreflector assembly (60+132 reflector assembly; Fig. 25 of Damborsky; 844 retroreflector [0076] of .

Claims 4-8, 27, 28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damborsky and Renn as applied to claims 1 and 26 above, and further in view of Joergensen (US Pub. 2018/0066827).
Regarding claim 4, Damborsky discloses at least some extraneous light is emitted through a surface of the light emitting device (lateral surfaces of 50) other than the outer primary light emitting surface (top surface of 50), and the retroreflector assembly (132+60 reflector assembly of Damborsky;) is configured to reflect ([0069]) the at least some extraneous light back toward the light emitting device (42+46+50).except for at least some extraneous light is emitted through a surface of the light emitting device other than the outer primary light emitting surface, and the retroreflector assembly is configured to reflect the at least some extraneous light back toward the light emitting device.
Joergensen teaches at least some extraneous light is emitted through a surface of the light emitting device (Fig. 3B; 109 light source/light converting light source such as phosphor base LEDs) other than the outer primary light emitting surface (top surface of 109), and the retroreflector assembly (325 retro-reflectors) is configured to reflect the 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use retroreflector assembly configuration as taught by Fang for reflector assembly as disclosed by Damborsky to utilized reflecting the broad banded light back to the converting material of the phosphor LED where the light having a short wavelength can be used to pump the converting material and thereby generate more of the light having long wavelength, which then can be emitted through the lenslet 113 and thus increase the light output of the illumination device 100 ([0029]).

Regarding claims 5 and 28, Damborsky discloses the invention as disclosed above except for the reflected light is directed back onto the at least one light emitting device.
Joergensen teaches the reflected light is directed back onto (See Fig. 3B) the at least one light emitting device (109).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use reflected light/at least one light emitting device configuration as taught by Joergensen for the reflected light configuration as disclosed by Damborsky as modified by Renn to utilize for the same reasons as found in claim 4.

Regarding claim 6, Damborsky discloses substantially all light is emitted in a forward-facing direction of the light emitting apparatus (See Fig. 4A), and at least some light is emitted in at least one of (i) a lateral direction relative to the forward facing direction (See Fig. 4A) or II) a reverse facing direction relative to the forward-facing direction (See Fig. 4A).

Regarding claim 7, Damborsky discloses at least some light is emitted in a direction generally orthogonal to (Fig. 4A) the forward-facing direction or a direction generally opposite the forward-facing direction (Fig. 4A;  This will happen with the phosphor/46 lumiphoric material as it will emit light in all directions).
	
Regarding claim 8, Damborsky discloses the invention as disclosed above except for an intensity of the extraneous light is substantially unaltered over an optical path between the at least one light emitting device and the retroreflector assembly.
Joergensen teaches an intensity of the extraneous light (Fig. 3B) is substantially unaltered over an optical path between the at least one light emitting device (109) and the retroreflector assembly (325).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the substantially unaltered light configuration as taught by Joergense for the light configuration as disclosed by Damborsky as modified by Renn to utilize for the same reasons as found in claim 4 and/or to protect the intensity of the light from attenuation.
	
	
Regarding claim 27, Damborsky discloses the invention as disclosed above except for further comprising reflecting extraneous light emitted through a surface other than the outer primary light emitting surface back toward the light emitting device.
Joergensen teaches further comprising reflecting extraneous light emitted through a surface (Fig. 3B) other than the outer primary light emitting surface (116) back toward the light emitting device (109).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use extraneous light reflection as taught by Joergensen for the extraneous light reflection as disclosed by Damborsky to utilize reflect the broad banded light back to the converting material of the phosphor LED where the light having a short wavelength can be used to pump the converting material and thereby generate more of the light having long wavelength, which then can be emitted through the lenslet 113 and thus increase the light output of the illumination device 100 ([0029]).

Regarding claim 30, Damborsky discloses the invention as disclosed above except for the retroreflective portion spans the entire distance between the proximal surface and the distal surface.
Joergensen teaches the retroreflective portion spans the entire distance between the proximal surface and the distal surface.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the spanning configuration of the refroreflective portion as taught by Joergensen for the spanning configuration as 

Regarding claim 31, Damborsky discloses the invention as disclosed above except for wherein the retroreflective portion is operative to reflect light emitted by the at least one light emitting device in an opposite direction back toward the at least one light emitting device.
Joergensen teaches wherein the retroreflective portion (Fig. 3B; retroreflective portion of 325) is operative to reflect light emitted by the at least one light emitting device in an opposite direction back toward the at least one light emitting device (321 reflected light ray).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use retroflection configuration as taught by Joergense for the retroreflective portion as disclosed by Damborsky as modified by Renn to utilize reflecting the broad banded light back to the converting material of the phosphor LED where the light having a short wavelength can be used to pump the converting material and thereby generate more of the light having long wavelength, which then can be emitted through the lenslet 113 and thus increase the light output of the illumination device 100 ([0029]).
	
Regarding claim 32, Dambrosky discloses the invention as disclosed above except for the retroreflector assembly is operative to redirect light emitted from lateral sides of the at least one light emitting device back toward the at least one light emitting device along a direction parallel to and opposite in direction of the light emitted from the lateral sides of the at least one light emitting device.
Joergensen teaches the retroreflector assembly (325) is operative to redirect light emitted from lateral sides of the at least one light emitting device back toward the at least one light emitting device (109) along a direction parallel to and opposite in direction of the light emitted from the lateral sides (semi lateral; Fig. 3B) of the at least one light emitting device (see Fig. 3B.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use lateral redirection as taught by Joergens for the lateral redirection as disclosed by Dambrosky as modified by Renn to utilize reflecting the broad banded light back to the converting material of the phosphor LED where the light having a short wavelength can be used to pump the converting material and thereby generate more of the light having long wavelength, which then can be emitted through the lenslet 113 and thus increase the light output of the illumination device 100 ([0029]).

		
	


Claims 1, 4, 8, 22, 26 and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US Pub. 2012/0188772) in view Renn.
As to claim 1, Sakai discloses a light emitting apparatus (Fig. 3, 6B and 10), comprising: a substrate (11); at least one light emitting device (12+13) attached to the substrate (11) and including an outer primary light emitting surface (top surface of 13) through which substantially all light is emitted (Fig. 10); and a reflector assembly (140 or 14) attached to the substrate (11), the reflector assembly (140 stacked layer or 14) including a proximal surface adjacent to the substrate (11), a distal surface spaced away from the substrate (11), and a reflective portion (choose one of the layers of 140 to be the reflective portion or just the outer surface of 140) arranged between proximal surface and the distal surface, wherein a distance from the distal surface to the substrate is less than (fig. 10) or equal to a distance from the outer primary light emitting surface (top surface of 13) to the substrate (11) except for a retroreflector assembly; a reflective portion.
Renn teaches a retroreflector assembly (844 retro-reflector; [0076]); a retroreflective portion (844 retro-reflector).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use retro-reflector assembly as taught by Renn for the reflector assembly as disclosed by Lu to substitute one type of reflector for another to obtain predictable results and/or to utilize a type of reflector that will eventually reflect light out of a cavity ([0076]) and/or a retroreflector is a known replacement for a mirrored surface or a polished surface (reflectors) in a light emitting device ([0076]).

As to claim 4, Sakai and Renn disclose/teach wherein at least some extraneous light is emitted through a surface of the light emitting device (lateral surfaces of 131 of Sakai) other than the outer primary light emitting surface (top surface region of 131 of Sakai), and the retroreflector assembly (Fig. 10; 140 stacked layer or 14 reflector assembly of Sakai; 844 retroreflector assembly of [0076] of Renn) is configured to reflect the at least some extraneous light back toward (at least some light is going to reenter 131, 13 and even 12 of Sakai) the light emitting device (see fig. 3 or 10 of Sakai).

As to claim 8, Sakai and Renn disclose/teach discloses an intensity of the extraneous light (Fig. 3; light emanating from 131 convex portion across from 14 reflective portion or use 140 of fig. 10 for 14) is substantially unaltered (Fig. 3;  Note T maybe zero or 0.1 mm or smaller.) over an optical path between the at least one light emitting device (12  Led element + 13 resin layer,131 convex portion) and the retroreflector assembly (14 reflective portion may be assembly of reflective plates [0056] of Sakai; 844 retroreflector [0076] of Renn).

As to claim 22, Sakai discloses further comprising a colored filter (15 diffusing agent) configured to selectively control a color ([0070]; TiO2 which is a white coloring agent and reduces violet in the light hitting in the range of 290 to 450 nm from light.) of reflected light to enhance a spectrum of the light emitted by the light emitting device (12+13).

As to claim 26, Sakai discloses a method for improving optical illumination properties of a lighting apparatus (Fig. 10), comprising: attaching a light emitting device (12+13) to a substrate (11), the light emitting device (12+13) having an outer primary light emitting surface (top surface region of 13) through which substantially all light (Fig. 10) is emitted (Fig. 10); attaching at least one reflector (layer of stack of 140) to the substrate (11), the reflector assembly (stack of layers of 140) including a proximal surface (bottom surface of 140), a distal surface (top surface of 140), and a reflective portion (Choose one of the layers of the stack of 140) arranged between proximal surface and the distal surface (Fig. 10), the proximal surface (bottom surface of 140) being adjacent to (Fig. 10) the substrate (11) and the distal surface (top surface of 140) being spaced away from the substrate (11); and positioning the distal surface from the substrate by a distance that is less (It is less than see Fig. 10) than or equal to a distance of the outer primary light emitting surface (top surface of 13) to the substrate (11) except for at least one retroreflector; a retroreflector assembly; a retroreflective portion.
Renn teaches at least one retroflector ([0076]); a retroreflector assembly (844 retro-reflector; [0076]); a retroreflective portion (844 retro-reflector).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the retroreflectr/retro-reflector assembly configuration as taught by Renn for the reflector assembly as disclosed by Sakai to substitute one type of reflector for another to obtain predictable results and/or to utilize a type of reflector that will eventually reflect light out of a cavity ([0076]) and/or 

As to claim 29, Sakai and Renn disclose/teach further comprising selectively controlling a color of light (15 has TiO2;[0070]; TiO2 which is a white coloring agent and reduces violet in the light hitting in the range of 290 to 450 nm from light. of Sakai) redirected by the at least one retroreflector back (Some light will be reflected back to 13 and 12 of Sakai; 844 retroreflector [0076] of Renn) onto light emitting device (12+13 of Sakai) to enhance optical spectrum performance (Fig. 10 of Sakai) of the light emitting device (12+13 of Sakai).
	
	

Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Dambosky and Renn as applied to claim 4 above, and further in view of Sakai (US Pub 2012/0188772).
Damborsky discloses the invention as disclosed above except for an intensity of the extraneous light is substantially unaltered over an optical path between the at least one light emitting device and the retroreflector assembly.
Sakai and Renn teach an intensity of the extraneous light (Fig. 3; light emanating from 131 convex portion across from 14 reflective portion of Sakai) is substantially unaltered (Fig. 3;  Note T maybe zero or 0.1 mm or smaller.of Sakai) over an optical path between the at least one light emitting device (12  Led element + 13 resin 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use substantially unaltered optical path as taught by Sakai for path as disclosed by Damborsky and Renn to utilize to suppress color unevenness ([0058]) and/or simple substitution of one known reflective optical path for another to obtain predictable results ([0058]; Fig. 2 and 3).
	
	
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damborsky and Renn as applied to claim 1 above, and further in view of Roth (US Pub. 2009/0128921).
Regarding claim 9, Damborsky discloses the invention as disclosed above except for further comprising an optical component having at least one of refractive or reflective portions arranged over the at least one light emitting device, the optical component configured to collimate light emitted by the outer primary light emitting surface.
Roth teaches further comprising an optical component (Fig. 3; 100 collimator) having at least one of refractive (center portion) or reflective portions (129 inner reflective surface) arranged over the at least one light emitting device (112 LED light source), the optical component (100) configured to collimate light (302 collimated output light) emitted by the outer primary light emitting surface (output surface of 112).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use optical component as taught by 

Regarding claim 10, Damborsky discloses the invention as disclosed above except for wherein the at least one light emitting device is arranged between the substrate and the optical element.
Roth teaches wherein the at least one light emitting device (112) is arranged between the substrate ([0019] surface mount LED means substrate/submount) and the optical element (100).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light emitting device/substrate/optical element configuration as taught by Roth for the light emitting device/substrate configuration/optical element as disclosed by Damborsky and Roth to utilize for the same reasons as found in claim 9 and/or simple substitution of one light emitting device/substrate/optical element configuration for another to obtain predictable results.
	
	
As to claim 11, Damborsky and Renn disclose/teach wherein the retroreflector assembly (132+60 of Damborsky; 844 [0076] of Renn) is indirectly attached (Fig. 23; attached through 46. [0096]) to the substrate (44).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damborsky, Renn and Roth as applied to claim 9 above, and further in view of Basin et al. (2006/0105485).
Regarding claim 12, Damborsky discloses the invention as disclosed above except for the collimator is directly attached to the substrate and the retroreflector assembly is attached to the collimator.
Basin and Renn teach the collimator (Fig. 23; 118 collimating lens of Basin) is directly attached to (see fig. 23 of Basin) the substrate (12 of Basin) and the retroreflector assembly (Fig. 32; 151; Use configuration of Fig. 32 with 22 in Fig. 23 of Basin; 844 [0076] of Renn) is attached (either directly contacting 118 or indirectly through 12 the substrate of Basin) to the collimator (118 of Basin).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use collimator/retroreflector assembly/substrate configuration as taught by Basin for the collimator/retroreflector assembly/substrate configuration as disclosed by Damborsky, Renn and Roth to utilize a configuration that will create collimated light which will have reflected light to increase wavelength converted light (Fig. 7, 23 and 32) along with collimating light with direct attachment of the collimator lens to the substrate (Fig. 7, 23 and 32).
		

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US Pub. 2002/0089857) in view of Damborsky and Renn.
Regarding claim 24, Borders discloses a surgical light head (Figs. 1 and 2; 36 first lighthead), comprising: a housing (60 dome-shaped housing); and the light emitting except for the light emitting apparatus according to claim 1.
Damborsky and Renn teach the light emitting apparatus according to claim 1 (see rejection to claim 1).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light emitting apparatus as taught by Damborsky and Renn for the light emitting apparatus as disclosed by Borders to utilize simple substitution of one light emitting apparatus for another to obtain predictable results and/or such a light emitting apparatus use blue LEDs and Yellow phosphor which creates white light ([0059] and [0065]) and for the same reasons as found in claim 1.

As to claim 25, Borders discloses further comprising a handle (66 handle) for positioning ([0038]) the lighthead, the handle (66) attached to (indirectly attached to; See Fig. 2) the housing (60).

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
The applicant asserts regarding Fang ‘6577 that one would not consider the luminescent material, 2, to be part of the LED light source 3, as an outer primary light emitting surface of the LED light source 3 connected to the substrate.  
The Examiner agrees that item 2 is not the outer primary emitting surface for light source, 3, but it is the outer primary emitting surface for the combination light source of 
The applicant asserts that Fang does not teach the retroreflector assembly is attached to the substrate. The Examiner notes that the substrate is 411 the housing/base.  The LEDs are on their own circuit board and the combination is called, 3, and the circuit board and the retroreflective material, 8, are on the substrate 411.
The applicant asserts in section B of their arguments section that there is no suggestion or motivation to make the proposed modification for Lu in view of Renn, Damborsky in view of Renn and Sakai in view of Renn.  The Examiner notes that a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill (MPEP 2143.01).  There is motivation to combine which is given above.
The Applicant asserts that with Lu there is no motivation to combine the retroreflector of Renn as such a modification would reduce light output, prevent uniform color temperature and would change the principle of operation of the device of Lu.
The Examiner notes that the retroreflector of Renn reflects the light from the solid-state light sources toward the cover.  Renn states that there are a variety of reflectors that will do this which include a mirrored surface, polished surface or a retroreflector. So according to Renn a retroreflector is an art recognized equivalent of a mirrored surface and a polished surface for the use of reflecting light from the light 
The Applicant asserts that with Damborsky there is no motivation to combine the retroreflector of Renn as such a modification would hinder the purpose of the light emitting device by reducing light output and changing the principle of operation of the device by affecting how light is redirected.
The Examiner notes that the retroreflector of Renn reflects the light from the solid-state light sources toward the cover.  Renn states that there are a variety of reflectors that will do this which include a mirrored surface, polished surface or a retroreflector. So according to Renn a retroreflector is an art recognized equivalent of a mirrored surface and a polished surface for the use of reflecting light from the light source toward the cover.  The reflective layer of 60 of Damborsky can be modified by the retroreflector of Renn as both reflect the light toward the cover. ).  There is motivation to combine which is given above.
The Applicant asserts that with Sakai there is no motivation to combine the retroreflector of Renn as the modification would reduce the amount of light emitted by the device and therefore impede the purpose of the light emitting device of Sakai.
The Examiner notes that the retroreflector of Renn reflects the light from the solid-state light sources toward the cover.  Renn states that there are a variety of 
Similar arguments follow for the plural rejections of claim 26.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875